DETAILED ACTION
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: first neural network, sequential context analyzer, structural context analyzer, representation combiner, and classification neural network in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof:
Referring to the specifications as filed, the first neural network corresponds to Fig. 1 and ¶39 & ¶93 132, the sequential context analyzer corresponds to Fig. 1 and ¶39 140, the structural context analyzer corresponds to Fig. 1 and ¶39 150, the representation combiner corresponds to Fig. 1 and ¶39 160, and the classification neural network corresponds to Fig. 1 and ¶39 & ¶98 134. Furthermore, ¶102 discloses “an example of an computer system 700 usable for implementing the abbreviation expansion system 100 in FIG. 1. In an embodiment, a single computer system 700 having devices similar to those depicted in FIG. 7 (e.g., a processor, a memory, etc.) combines the various components depicted as separate subsystems in FIG. 1 (e.g., language parser 110, embedding generator 120, neural network 130, etc.).”
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, alone or in combination, fails to teach at least “determining, by the computer system, a long-form of the abbreviation, wherein the long-form of the abbreviation corresponds to a meaning of the abbreviation as used in the sequence of words, and wherein determining the long-form of the abbreviation comprises inputting the combined representation into a neural network that has been trained using training data comprising a plurality of combined representations, each combined representation in the plurality of combined representations corresponding to an abbreviation in a sequence of words, the training data further comprising a separate label for each combined representation in the plurality of combined representations, wherein the label for a combined representation in the plurality of combined representations represents a long-form of the abbreviation corresponding to the combined representation.”
Similarly, regarding claim 11, the prior art of record, alone or in combination, fails to teach at least “inputting the combined representation into a neural network that has been trained using training data comprising a plurality of combined representations, each combined representation in the plurality of combined representations corresponding to an abbreviation in a sequence of words, the training data further comprising a separate label for each combined representation in the plurality of combined representations, wherein the label for a combined representation in the plurality of combined representations represents a long-form of the abbreviation corresponding to the combined representation; and determining, based on an output of the neural network, a long-form of the abbreviation, wherein the long-form of the abbreviation corresponds to a meaning of the abbreviation as used in the sequence of words.”
Similarly, regarding claim 16, the prior art of record, alone or in combination, fails to teach at least “a classification neural network configured to output, based on processing of the combined representation, a label representing a long-form of the abbreviation, wherein the long-form of the abbreviation corresponds to a meaning of the abbreviation as used in the sequence of words, and wherein the classification neural network is pre-trained using training data comprising a plurality of combined representations, each combined representation in the plurality of combined representations corresponding to an abbreviation in a sequence of words, the training data further comprising a separate label for each combined representation in the plurality of combined representations, wherein the label for a combined representation in the plurality of combined representations represents a long-form of the abbreviation corresponding to the combined representation.”
At best, Guo (US 20180293494) teaches in ¶14-18 “At 202, the words surrounding the abbreviation are provided to a trained neural network. The neural network includes a projection layer adapted to map inputs of the neural network onto a continuous vector space” and “At 203, an expansion is received from the trained neural network. The expansion corresponds to the abbreviation based on the surrounding plurality of words.” Guo utilizes a trained neural network and bases an expansion of an abbreviation based on surrounding words. This differs from the invention as the invention generates a representation of the abbreviation based on a neural network trained using a combined representation of the abbreviation and a label. 
At best, Podgorny et al (US 20210034707) teaches in ¶49 “the first algorithm implemented by the first neural work 220 may be trained on the non-normalized text data in order to be able to assimilate the observed user inputs, such as misspelled and abbreviated text, vernacular language, etc.” Podgorny doesn’t teach the above limitation, an in particular does not teach generates a representation of the abbreviation based on a neural network trained using a combined representation of the abbreviation and a label.
At best, Nguyen et al (US 20200193284) teaches in ¶47 “The word vectors can then be used to build feature vectors as input to an ANN (e.g., a CNN, an RNN, etc.) that is then trained (e.g., through supervised learning using 80% of the sample data set) to recognize a location reference (“downtown”) with respect to an entity of interest (e.g., a brand).” Nguyen doesn’t teach the above limitation, an in particular does not teach generates a representation of the abbreviation based on a neural network trained using a combined representation of the abbreviation and a label.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KY whose telephone number is (571)272-7648. The examiner can normally be reached Monday-Friday 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN KY/Primary Examiner, Art Unit 2669